J-A26022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KELLY MAZZA                                       IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                           Appellee

                     v.

AGIM NOVRUZAJ
AND ALIME NOVRUZAJ

                           Appellants                 No. 600 EDA 2021


                Appeal from the Order Entered March 8, 2021
            In the Court of Common Pleas of Philadelphia County
                       Civil Division at No: 201000136


BEFORE: BOWES, J., STABILE, J., and McCAFFERY, J.

MEMORANDUM BY STABILE, J.:                        FILED FEBRUARY 7, 2022

      Appellants, Agim Novruzaj and Alime Novruzaj, appeal from the March

8, 2021 order overruling their preliminary objections to the complaint of

Appellee, Kelly Mazza. We quash.

      On July 28, 2019, the parties executed an agreement of sale

(“Agreement”) pursuant to which Appellants were to build a home for Appellee

in exchange for $830,000.00. Appellee alleges that a December 11, 2019

inspection revealed significant defects, that Appellants agreed to repair those

defects but failed to do so, and that the cost to Appellee to repair the defects

will be $357,550.36.      On September 29, 2020, Appellee filed a complaint

alleging breach of warranty, breach of contract, unjust enrichment, fraudulent

inducement, and violations of the Unfair Trade Practices and Consumer
J-A26022-21


Protection Law (“UTPCPL”), 73 P.S. § 201-1, et seq. On November 23, 2020,

Appellants filed preliminary objections asserting, among other things, that a

clause in the Agreement required non-binding mediation prior to the

commencement of litigation.      See Pa.R.C.P. No. 1028(a)(6) (“Preliminary

objections may be filed by any party to any pleading and are limited to the

following grounds:    […]   (6) pendency of a prior action or agreement for

alternative dispute resolution.”). On March 8, 2021, the trial court entered

the order on appeal, in which it overruled Appellants’ preliminary objections.

Appellants filed this appeal on March 17, 2021. They argue the trial court

erred in overruling their preliminary objection based on the parties’ agreement

for alternative dispute resolution.

      Before we address the merits, we must consider whether we have

jurisdiction over this appeal.   Appellants claim jurisdiction is proper under

Pa.R.A.P. 311(a)(8), which provides for an appeal as of right from an order

“made final or appealable by statute or general rule,” and 42 Pa.C.S.A.

§ 7321.29(a)(1) of the Statutory Arbitration Act, which permits an appeal

from an order denying a motion to compel arbitration.

      In Armstrong World Indus., Inc. v. Travelers Indem. Co., 115 A.3d

342 (Pa. Super .2015), appeal denied, 128 A.3d 218 (Pa. 2015), this Court

considered a similar issue under § 7320(a)(1) of the Uniform Arbitration Act.

There, the plaintiff filed an action for breach of contract, bad faith, and

declaratory relief against its insurer. The insurer filed preliminary objections


                                      -2-
J-A26022-21


under Rule 1028(a)(6) based on a contractual Alternative Dispute Resolution

(“ADR”) provision providing for negotiations and/or non-binding arbitration.

Id. at 343-44. The trial court overruled the preliminary objections and the

insurer appealed.       The insurer asserted the order was appealable under

Pa.R.A.P. 311(a)(8) and the Uniform Arbitration Act (”UAA”), 42 Pa.C.S.A. §

7320(a)(1).1 Rule 311(a)(8) permits an appeal as of right to an order ”made

appealable by statute.” Pa.R.A.P. 311(a)(8).2 Section 7320(a)(1) of the UAA

provides that an order denying an application to compel arbitration is

immediately appealable. 42 Pa.C.S.A. § 7320(a)(1).

       ”To render an order overruling preliminary objections seeking to compel

arbitration appealable under the Act, a party must prove that the dispute is

bound by an arbitration agreement, which calls for either statutory or common

law arbitration.” Armstrong, 115 A.3d at 346. Because the ADR clause at

issue in Armstrong provided a wide range of ADR procedures, from

negotiation to mediation, to binding arbitration, this Court concluded that the

ADR provision was not an agreement to arbitrate within the meaning of § 7302

of the UAA. Id. at 346. The insurer therefore had no basis upon which to

____________________________________________


1 Because the ADR provision presently at issue does not mention arbitration,
we do not address the Uniform Arbitration Act.

2  ”It is well-settled that “[u]nder Pennsylvania law, an appeal may only be
taken from an interlocutory order as of right (Pa.R.A.P. 311), from a final order
(Pa.R.A.P. 341), from a collateral order (Pa.R.A.P. 313), or from any
interlocutory order by permission (Pa.R.A.P. 31[2], [Pa.R.A.P.] 1311, 42
Pa.C.S.A. § 702(b)).” Armstrong, 115 A.3d at 345.


                                           -3-
J-A26022-21


seek interlocutory review of the trial court’s order under Rule 311(a)(8) and

the UAA. Id. at 347.

     Appellants acknowledge Armstrong but argues that it was tacitly

overruled in Taylor v. Extendicare Health Facilities, 147 A.3d 490 (Pa.

2016).   We conclude Taylor is inapposite here.      In Taylor, the plaintiff

brought wrongful death and survival actions against the defendant nursing

home. The survival claim was subject to an agreement to arbitrate between

the plaintiff and the defendant nursing home, but the wrongful death action

was not. The nursing home moved to bifurcate the actions, but the trial court

refused because Rule 213(e) of the Pennsylvania Rules of Civil Procedure

requires that wrongful death and survival actions be consolidated for trial. A

divided Court held that the Federal Arbitration Act (“FAA”), 9 U.S.C. § 2

preempts Rule 213 and that the actions should be bifurcated and the

agreement to arbitrate enforced. Id. at 492-94.

     Pertinent here is that the Taylor Court, citing § 7320(a)(1), entertained

an appeal from an interlocutory order overruling preliminary objections. Id.

at 496 n.3. Taylor is easily distinguishable, however, in that the agreement

to arbitrate before the Taylor Court was just that—the parties’ contract

required mediation and then arbitration where the mediation failed. Those

were to be the exclusive means of resolving any dispute. Id. at 494. We do

not believe Taylor impliedly overruled Armstrong, because the ADR

provision in Armstrong listed a variety of forms of ADR without expressly


                                    -4-
J-A26022-21


requiring any one of them.          Critical to the result in Armstrong was the

defendant’s failure to establish that the parties formed an agreement to

arbitrate. In Taylor, on the other hand, there was no dispute on that point.

       Instantly, the parties’ agreement requires mediation and nothing more.

It never mentions arbitration:

              Buyer and Seller will submit all disputes or claims that arise
       from this Agreement, including disputes and claims over deposit
       monies, to mediation. Mediation will be conducted in accordance
       with the Rules and Procedures of the Home Sellers/Home Buyers
       Dispute Resolution System, unless it is not available, in which case
       Buyer and Seller will mediate according to the terms of the
       mediation system offered or endorsed by the local Association of
       Realtors®. Mediation fees, contained in the mediator’s fee
       schedule, will be divided equally among the parties and will be
       paid before the mediation conference. This mediation process
       must be concluded before any party to the dispute may
       initiate legal proceedings in any courtroom, with the
       exception of filing a summons if it is necessary to stop any
       statute of limitations from expiring. Any agreement reached
       through mediation and signed by the parties will be binding (see
       Notice Regarding Mediation). Any agreement to mediate disputes
       or claims arising from this Agreement will survive settlement.

Agreement, 7/28/19, at ¶ 24.3           Appellants relied on the bolded portion in

support of their preliminary objection.          In essence, Appellants argues that

Pennsylvania law permits an immediate appeal from any order denying a

motion to compel an application to compel any form of ADR. Nothing in the

law supports this argument. There are many forms of ADR. Mediation, which

commonly involves         assisted settlement negotiations,       is distinct from


____________________________________________


3 The Agreement appears in the certified record at Exhibit “A” to Appellee’s
complaint.

                                           -5-
J-A26022-21


arbitration, in which parties usually submit their case to a neutral arbitrator

with an agreement to be bound by the arbitrator’s decision.4

       Because the parties’ contract contains no agreement to arbitrate, the

UAA does not apply here.          No Pennsylvania statute permits an immediate

appeal of an order denying an application to compel mediation. Thus, under

the reasoning of Armstrong, we find no basis for exercising jurisdiction over

an interlocutory appeal.

       Appeal quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/7/2022




____________________________________________


4 See, e.g., Advanced Bodycare Solutions, LLC v. Thione Intern., Inc.,
534 F.3d 1235, 1240 (11th Cir. 2008) (“Simply stated, mediation does not
resolve a dispute, it merely helps the parties do so. In contrast, the FAA
assumes that the arbitration process itself will produce a resolution
independent of the parties’ acquiescence—an award which declares the
parties’ rights and which may be confirmed with the force of a judgment.”).

                                           -6-